         Case 1:14-cv-00019-CRC Document 105 Filed 06/26/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

RYAN NOAH SHAPIRO,                             )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      ) Civil Action No. 14-19 CRC
                                               )
CENTRAL INTELLIGENCE AGENCY,                   )
et al.,                                        )
                                               )
               Defendants.                     )
                                               )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s September 18, 2018, instructions, the parties, by and through their

respective counsel, respectfully submit this status update.

                               Central Intelligence Agency (“CIA”)

        CIA believes that its processing of responsive documents located in its search is complete.

                                National Security Agency (“NSA”)

       NSA released its final production on October 17, 2017. The NSA therefore believes that

its processing of responsive documents located in its search is complete.

                  Department of Defense, Defense Intelligence Agency (“DIA”)

       DIA released its final production to Plaintiff on or about June 14, 2018. However, during

its processing of responsive records, DIA made approximately ninety (90) referrals to other DoD

components and government agencies for direct responses to Plaintiff. DIA has followed up

with all of these offices to identify the status of the referrals and reports the following updated

information. There remain four offices/agencies/components for whom DIA is still working to

identify an appropriate point of contact to ascertain an accurate update on their respective

referrals. It has proven difficult to gather this information, given the amount of time that has
         Case 1:14-cv-00019-CRC Document 105 Filed 06/26/19 Page 2 of 2



passed since DIA made these referrals, but DIA has confirmed with all other

offices/agencies/components to whom DIA submitted referrals (i.e., all but these remaining four)

that they have either submitted responses to the requester or are still managing the referrals

through their internal processes.

       The parties propose that, in advance of the next status report (due September 24, 2019),

they confer and attempt to identify what, if any issues remain to be addressed in the litigation.

       Dated: June 26, 2019
                                              Respectfully submitted,

                                               /s/ Jeffrey L. Light
                                              Jeffrey L. Light, D.C. Bar # 485360
                                              LAW OFFICE OF JEFFREY L. LIGHT
                                              1712 Eye Street, NW
                                              Suite 915
                                              Washington, DC 20006
                                              Telephone: (202) 277-6213
                                              Email: jeffrey@lawofficeofjeffreylight.com

                                              Counsel for Plaintiff


                                              JESSIE K. LIU, DC Bar #472845
                                              United States Attorney
                                              for the District of Columbia

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division


                                      By:                                                    /s/
                                              W. MARK NEBEKER, DC Bar #396739
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Civil Division
                                              Washington, DC 20530
                                              (202) 252-2536

                                              Counsel for Defendants




                                                -2-
